DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of record, Shiratori (US 2016/0025302), neither shows or suggests an electro optical device comprising a counter electrode; a first pixel electrode disposed between a first substrate and the counter electrode in a thickness direction of the first substrate; a second pixel electrode that is disposed between the first substrate and the counter electrode in the thickness direction and that is disposed next to the first pixel electrode in plan view; a light-emitting function layer disposed between the counter electrode and the first and second pixel electrodes in the thickness direction; a first color filter that overlaps with the first pixel electrode in plan view; a second color filter that overlaps with the second pixel electrode in plan view; and a seal layer disposed between the counter electrode and the first and second color filters in the thickness direction, wherein in plan view, a distance between a first light-emitting region where the first pixel electrode and the light-emitting functional layer are in contact with each other and a second light-emitting region where the second pixel electrode and the light-emitting functional layer are in contact with each other is 1.5µm or less, and in the thickness direction, a thickness between the first color filter and the counter electrode is 6 times or less the distance.
Due to their dependencies upon independent claim 1, claims 2-4 are also allowable.
Regarding independent claim 5, the closest prior art of record, Shiratori (US 2016/0025302), neither shows or suggests an electro optical device comprising a first substrate; a second substrate; a counter electrode disposed between the first substrate and the second substrate in a thickness direction of the first substrate; a first pixel electrode disposed between the first substrate and the counter electrode in the thickness direction; a second pixel electrode that is disposed between the first substrate and the counter electrode in the thickness direction and that is disposed next to the first pixel electrode in plan view; a light-emitting function layer disposed between the counter electrode and the first and second pixels electrode in the thickness direction; a first color filter that is disposed between the counter electrode and the second substrate in the thickness direction and that overlaps with the first pixel electrode in plan view; a second color filter that is disposed between the counter electrode and the second substrate in the thickness direction and that overlaps with the second pixel electrode in plan view; and an adhesive layer disposed between the second substrate and the first and second color filters in the thickness direction, wherein in plan view, a distance between the first light-emitting region where the first pixel electrode and the light-emitting functional layer are in contact with each other and the second light-emitting region where the second pixel electrode and the light-emitting functional layer are in contact with each other is 1.5µm or less, and in the thickness direction, a thickness between the first color filter and the counter electrode is 6 times or less the distance.
Due to their dependencies upon independent claim 5, claims 6-10 are also allowable.
The subject electro optical device structure described earlier is provided for securing a sufficient viewing angle even when the pitch of the pixel becomes narrower.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        7 May 2022